DETAILED ACTION
The following claims are pending in this office action: 1-20
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 01/05/2021 are accepted.  
Claim Objections
Claim 4 is objected to because of the following informality:
Claim 4 recites the limitation “of-shift” (claim 4, ln. 2).  It appears that this is a typographical error: Examiner suggests “off-shift”.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-14 do not fall within at least one of the four categories of patent eligible subject matter because, using the broadest reasonable interpretation, the claims are directed to software per se and/or signals per se.  Claims 1-5 recites “A system, comprising: at least one computing device comprising at least one processor…”  See claim 1, ln. 1-2.  Claims 6-14 recites “A system, comprising: a client device comprising at least one processor…”  See claim 6, ln. 1-2.  However, the specification states: 1) “systems described herein can be embodied in software”; 2) “the processor can be made of electrical or of some other available construction”; and 3) devices… can include at least one processor circuit.  See para. 0074; para. 0073; and para. 0070 of the specifications of the instant application.  Nothing in the specification prevents the processor to be a virtual processor, device to be a virtual device, and the system to be implemented as transitory software.  Examiner suggests that the Applicant change claim 1 to “A system, comprising: at least one computing device comprising at least one processor circuit…” and claim 6 to “A system, comprising: a client device comprising at least one processor circuit…”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Pub. 2019/0182260) (hereinafter “Patel”) in view of Westland et al. (US Patent No. 10,572,844) (hereinafter “Westland”)

As per claim 1, Patel teaches a system comprising: at least one computing device comprising at least one processor; and ([Patel, para. 0016] “access control credential repository is a computer server [a computing device comprising at least one processor]”) 
program instructions executable by the at least one computing device that, when executed, direct the at least one computing device to: ([Patel, para. 0015] “the processor [of a computer server – “elements may be readily adapted for use with other embodiments” – see para. 0028] is operable to execute instructions stored in the memory”)
detect a shift status update from a time management system, ([Patel, para. 0018-0019] “Access control credential repository 104 may be further configured to receive employee work schedule data [a shift status] from a work schedule source 108 [time management system]”; “access control credential repository 104 may periodically communicate with the sources to fetch or pull updated data” [detect a shift status update]) the shift status update associated with a user account in the time management system; ([para. 0018] “The work schedule data may indicate … the time … that an employee [associated with a user account] is scheduled or assigned to work” [shift status])
determine a current working status associated with the user account in the time management system; ([Patel, para. 0024] “At step 308, the time and day that the employee 202 [user account in the time management system] requests… are compared to schedule information received by the access control credential repository 104”; the access control credential repository determines “if the received schedule information indicates that employee 202 is not scheduled to be working” [a current working status associated with the employee/user account])
obtain a request to access at least one feature in an application executed by a client device; ([Patel, para. 0023-0024] “An access credential [feature] request may be generated by a mobile device [client device] executing an access application [in an application] …”; “request… received [obtained] by the access control credential repository”)
determine that the request is associated with the user account in the time management system; ([Patel, para. 0023] “at step 304 the method determines if a user is authorized to access the system or resource… This determination may comprise verifying that the employee 202 is still an employee of an organization [associated with the user account] using employment status data received from the employment records source 110” [the time management system – see para. 0019: “work schedule source 108 and employment records source 110 may be combined in a general employee information database”])
wherein the application determines whether to permit access to the at least one feature based upon the current working status. ([Patel, para. 0022] “an employee 202 may be granted access credentials [permitted access] based on the day or time access credentials [at least one feature] are requested. More specifically, access to credentials may limited to times the employee is scheduled to work [based upon the current working status]”; [para. 0026] in an embodiment “The access application 114 performs the decisions”)
Patel does not clearly teach transmit the current working status to the application.
However, Westland teaches transmit the current working status to the application.  ([Westland, Fig. 4; col. 16, ln. 57-59] “Fig. 4 illustrates an example GUI 400 that may be presented [transmit] to an employee to enable the employee to view a shift schedule 402” [a current working status as a shift schedule indicates whether an employee is currently scheduled to be working]; [col. 16, ln. 62-64] “the GUI 400 may be accessed through the employee device, such as by the employee using the employee application”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Patel with the teachings of Westland to include transmit the current working status to the application.  One of ordinary skill in the art would have been motivated to make this modification because such a technique would provide the benefit of minimizing the amount of employer oversight required for the shift scheduling process.  (Westland, col. 1, ln. 61-62)

As per claim 2, Patel in view of Westland teaches claim 1
Patel also teaches wherein the current working status comprises an indication of whether a user associated with the user account is currently identified as working according to the time management system. ([Patel, para. 0018] “Access control credential repository 104 may be further configured to receive employee work schedule data from a work schedule source 108 [according to the time management system]. The work schedule data may indicate [an indication] … the time … that an employee [a user associated with the user account] is scheduled or assigned to work [is currently identified as working]”)

As per claim 3, Patel in view of Westland teaches claim 1.  
Patel also teaches wherein the current working status comprises a schedule for a time period. ([Patel, para. 0018] “work schedule data may indicate … the time [a time period] … that an employee is scheduled [a schedule] or assigned to work”)

As per claim 4, Patel in view of Westland teaches claim 1.  
Patel also teaches wherein the current working status comprises an indication of that the user account is designated as on-shift or off-shift.  ([Patel, para. 0018] “work schedule data [current working status] may indicate [an indication] … that an employee [the user] is … assigned to work [designated as on-shift or off-shift]”)

As per claim 6, Patel teaches a system, comprising:
a client device comprising at least one processor; and ([Patel, para. 0015] “mobile device 102 could be a personal device that an employee uses… comprises at least a processor”)
an application executable by the client device that, when executed, directs the client device to: ([Patel, Fig. 1; para. 0014] “Mobile device 102 may further comprise … an access application 114; [para. 0026] the access application 114 then performs the decisions…”)
detect a request to access ([Patel, para. 0023] “Access credentials may be requested … by a mobile device executing … access application 114”) a restricted feature of the application, ([para. 0026] “the access credentials may be encrypted such that access application 114 is required to decrypt the access credentials before they are available [a restricted feature] to an employee 202”) the restricted feature being accessible only when a user account associated with the application is indicated as on-shift; ([para. 0026] “the access application then performs the decision illustrated in steps… 308”; [para. 0024-0025; Fig. 3] “at step 308… if the received schedule information indicates [is indicated] that the employee 202 [user account associated with the application] is … scheduled to be working at the time of the request [on-shift]… “if the employee 202 satisfies the requirements of steps 304, 308, and 310, the requested access credentials [the restricted feature] are provided [being accessible]”)
query a policy server ([Patel, para. 0016] “the access control credential repository is a computer server” [policy server]; “establish a connection [query] with the access control credential repository through execution of the access application 114”) to retrieve an access policy associated with the user account, ([para. 0026] the access application 114 also receives … employment record information [an access policy] from the repository of access control credentials 104) the access policy specifying at least one policy regarding when the user account is permitted to access the restricted feature; ([para. 0019] “employment records source 110 may also comprise information that indicates levels of employee authority and responsibility [at least one policy] … Level of employee [user account] authority may be used to override [permitted] certain access restrictions [to access the restricted feature]”)
determine whether the user account is permitted to access the restricted feature based upon the current working status and the access policy; and ([Patel, Fig. 1; para. 0014] “Mobile device 102 may further comprise … an access application 114; [para. 0026] the access application 114 then performs the decisions…”)
cause access to the restricted feature to be blocked ([Patel, Fig. 3; para. 0024] “the access credential request is denied in step 306”) in response to determining that the user account is not permitted to access the restricted feature based upon the current working status ([para. 0024 “If [in response] the received schedule information indicates [determining] that the employee 202 [user account] is not scheduled to be working at the time of the request [based on the current working status]”) and the access policy.  ([Fig. 3, para. 0023] “employment status data received from the employment records source 110 [access policy]… determining whether the employee is employed in a role that grants the employee the necessary authorization”)
Patel does not clearly teach retrieve a current working status associated with the user account from a time management system.  
However, Westland teaches retrieve a current working status associated with the user account from a time management system.  ([Westland, Fig. 4; col. 16, ln. 57-59] “Fig. 4 illustrates an example GUI 400 that may be presented to an employee to enable the employee to view a shift schedule 402” [a current working status as a shift schedule indicates whether an employee is currently scheduled to be working]; [col. 16, ln. 62-64] “the GUI 400 may be accessed [retrieve] through the employee device, such as by the employee using the employee application”; [Fig. 1] the information on the GUI is obtained from the shift management service module 130 of the service computing device 102 [a time management system])
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Patel with the teachings of Westland to include retrieve a current working status associated with the user account from a time management system.  One of ordinary skill in the art would have been motivated to make this modification because such a technique would provide the benefit of minimizing the amount of employer oversight required for the shift scheduling process.  (Westland, col. 1, ln. 61-62)

As per claim 10, Patel in view of Westland teaches claim 6.  
Patel also teaches wherein the application determines ([Patel, para. 0026] “the access application 114 then performs the decisions…”) to permit access to the restricted feature to be blocked ([para. 0024] “the access [permit access] credential [to the restricted feature] request is denied [blocked]”) when the current working status indicates that the user account is off shift.  ([Para. 0024] “if the received schedule information [current working status] indicates that the employee 202 [user account] is not scheduled to be working [off shift] at the time of the request”)

As per claim 11, Patel in view of Westland teaches claim 6.
Patel also teaches wherein the application determines ([Patel, para. 0026] “the access application 114 then performs the decisions…”) to cause access to the restricted feature to be blocked ([para. 0024] “the access [permit access] credential [to the restricted feature] request is denied [blocked]”) by determining that a location of the client device is outside a geographic boundary specified by the access policy. ([Para. 0024] it is determined in step 310 that the employee 202[client device] is not located in the vicinity of the location [outside a geographic boundary] for which the access credential is requested in step 302 [specified by the access policy])

As per claim 12, Patel in view of Westland teaches claim 6.  
Patel also teaches wherein the application determines ([Patel, para. 0026] “the access application 114 then performs the decisions…”)  to cause access to the restricted feature to be unblocked ([para. 0022] “access [cause access] credentials [restricted feature] may be granted [unblocked] to the employee”) in response to determining that current working status indicates that the user account is on shift. ([Para. 0022] if employee [user account] 202 is scheduled to work … from 8 am to 12 pm and location 206 from 1 pm to 5 pm, only during those times [current working status indicates on shift])

As per claim 15, Patel teaches a method.  ([Patel, para. 0003])
The method claim comprises steps performed by the client device of 6, has language that is identical or substantially similar to the method of claim 6, and thus is rejected with the same rational applied against claim 6.  

As per claim 18, the claim language is identical or substantially similar to that of claim 10. Therefore, it is rejected under the same rationale applied to claim 10.

Claims 5, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Westland as applied to claims 1, 6 and 15 above, and further in view of Buck et al. (US Pub. 2020/0285761) (hereinafter “Buck”).

As per claim 5, Patel in view of Westland teaches claim 1.  
Patel in view of Westland does not clearly teach wherein the application determines whether to permit access to the at least one feature is based on a determination made within a library provided by a software development kit (SDK) used to generate the application.
However, Buck teaches teach wherein the application ([Buck, para. 0186] “the analysis functions performed by the evaluation server can be done via an SDK that is injected into a client application that the user is currently using on the user’s device”) determines whether to permit access to the at least one feature ([Buck, para. 0741] “a permissions policy manager… executing on evaluation server 150 … facilitates [determines] management of permissions [whether to permit access to the at least one feature]”) is based on a determination made within a library provided by a software development kit (SDK) used to generate the application. ([para. 0207] “components are libraries/SDKs … and provides the ability for an application developer to integrate [made within] certain behaviors [the analysis/determination stated above] of that component into the developer’s application [generate the application]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Patel in view of Westland with the teachings of Buck to include wherein the application determines whether to permit access to the at least one feature is based on a determination made within a library provided by a software development kit (SDK) used to generate the application.  One of ordinary skill in the art would have been motivated to make this modification because such a technique allows the code to be developed by a third party, improving the modular ability and easing the distribution of the code.  (Buck, para. 0207)

	As per claim 7, Patel in view of Westland teaches claim 6.  
	Patel in view of Westland does not clearly teach wherein the application queries the policy server by invoking a library provided by a software development kit (SDK) used to generate the application.
	However, Buck teaches wherein the application queries the policy server ([Buck, para. 0245]” the server stores the at least one behavioral preference … for later uses such as responding to queries from other computing devices [application queries to the policy server]”) by invoking a library provided by a software development kit (SDK) used to generate the application.  ([para. 207] “libraries/SDKs … is code that is within the application… and provides the ability [by invoking] for an application developer to integrate certain behaviors [the query to the policy server stated above] of that component into the developer’s application [used to generate the application]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to combine Patel in view of Westland with the teachings of Buck for the same reasons as disclosed above.  
	
As per claim 16, the claim language is identical or substantially similar to that of claim 7. Therefore, it is rejected under the same rationale applied to claim 7.

Claims 8, 13-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Westland as applied to claims 6 and 15 above, and further in view of Tse et al. (US Pub. 2016/0092685) (hereinafter “Tse”)

	As per claim 8, Patel in view of Westland teaches claim 6.  
	Patel in view of Westland does not clearly teach wherein the application causes access to the restricted feature to be blocked by displaying a blocker user interface in the application.
	However, Tse teaches wherein the application causes access to the restricted feature to be blocked ([Tse, para. 0041] “the agent application… may operate in conjunction with the managed application 250 [application] … to… disable [causes access to be blocked] features [restricted feature]”) by displaying a blocker user interface in the application. ([para. 0012; Fig. 1A] “a dialog 112a [a blocker user interface] is rendered upon [in] the user interface 103 [the application]”; the user interface is the managed application 250)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Patel in view of Westland with the teachings of Tse to include wherein the application causes access to the restricted feature to be blocked by displaying a blocker user interface in the application.  One of ordinary skill in the art would have been motivated to make this modification because a dialog allows the user to be informed that the consequence of violating the compliance rule will be that the managed application will become disabled, thereby allowing the employee to avoid such a harsh result.  (Tse, para. 0009, para. 0012)

	As per claim 13, Patel in view of Westland teaches claim 6.  
	Patel also teaches the application ([Patel, para. 0026] “the access application 114 then performs the decisions…”)  causes the restricted feature to be blocked ([para. 0024] “the access credential [the restricted feature] … is denied [blocked]”) by suppressing the notification until the current working status indicates that the user account is on shift.  ([para. 0022] “access to credentials may limited [suppressed] to times the employee is scheduled to work [until the current working status]”; [para. 0023] “a user device and associated access application may generate an access request [a notification] automatically based on the time of day or location of the mobile device”; as access to credentials is granted by the access request/notification, the notification is suppressed/limited)
	Patel in view of Westland does not clearly teach wherein the application detects the request to access the restricted feature of the application by detecting an inbound notification to the application.  
	However, Tse teaches wherein the application detects the request to access the restricted feature of the application ([Tse, para. 0029] “a triggering condition may include … a request to perform [access] at least one software [application] feature [restricted feature] enabled on the client device”) by detecting an inbound notification to the application.  ([para. 0031] “the notification may be transmitted to… the client device [detecting an inbound notification] … that may specify that a particular triggering condition is currently present [detects the request to access]”; [para. 0050] “agent application 253 [the application] … detect … a number of user notifications transmitted to the user”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Patel in view of Westland with the teachings of Tse to include wherein the application detects the request to access the restricted feature of the application by detecting an inbound notification to the application.  One of ordinary skill in the art would have been motivated to make this modification because providing notification in response to violations of compliance rules allows an enterprise to dictate how features/managed applications of the client device may be used.  (Tse, para. 0008)

As per claim 14, Patel in view of Westland teaches claim 6.  
Patel in view of Westland does not clearly teach wherein the application detects the request to access the restricted feature of the application on startup of the application, and the application causes the restricted feature to be blocked by causing the application to exit.
	However, Tse teaches wherein the application detects the request to access the restricted feature of the application on startup of the application, ([Tse, para. 0028] “a compliance rule 234 [a triggering condition/a request to access the restricted feature – see para. 0029] may be enforced [detected]… at startup and/or run-time of … the resource [application]”) and the application causes the restricted feature to be blocked ([para. 0046] “use of certain device features of the client device 106 be disabled”) by causing the application to exit ([para. 0046] “use of managed applications 250 be disabled [exit]”; disabling/exiting the managed application also disables the features associated - see para. 0041 – “the agent application 253 may call management API functions of the managed applications 250 to … disable… features”).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Patel in view of Westland with the teachings of Tse to include wherein the application detects the request to access the restricted feature of the application on startup of the application, and the application causes the restricted feature to be blocked by causing the application to exit.  One of ordinary skill in the art would have been motivated to make this modification because these actions allow the application to ensure compliance with the compliance rule, which grants the benefit of allowing an enterprise to dictate how features and applications of the client device may be used.  (Tse, para. 0041; para. 0008)

As per claim 17, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

As per claim 19, the claim language is identical or substantially similar to that of claim 13. Therefore, it is rejected under the same rationale applied to claim 13.

As per claim 20, the claim language is identical or substantially similar to that of claim 14. Therefore, it is rejected under the same rationale applied to claim 14.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Westland and further in view of Tse applied to claim 8 above, and further in view of Buck.

As per claim 9, Patel in view of Westland and further in view of Tse teaches claim 8.  
Patel in view of Westland and further in view of Tse does not clearly teach wherein the application further blocks user input to the restricted feature.
However, Buck teaches wherein the application further blocks user input to the restricted feature.  ([Buck, para. 0818] “behavior of applications and device components [restricted feature: para. 0230 – policies may be … applied to restrict the behavior of applications and their components] … can be modified… by … displaying a clear overlay that prevents data entry [blocks user input]”)
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Patel in view of Westland and further in view of Tse with the teachings of Buck to include wherein the application further blocks user input to the restricted feature.  One of ordinary skill in the art would have been motivated to make this modification because preventing data entry results in an access policy update which provides the benefit of preventing the identified threat from exchanging information.  (Buck, para. 0811, para. 0818)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hong et al. (US Pub. 2022/0166763) discloses managing an account where access is granted to the integrated account if the access time is an access permission time based on a schedule that is kept on a server.  
Levak et al. (US Pub. 2017/0273050) discloses a method of suppressing user-alerting actions until the start of the user’s work schedule.  
Hashimoto et al. (US Pub. 2015/0350222) discloses determining of whether reception of data/time of a remote login request is within work time, and if the determination is positive, the access control unit permits a communication path to the client environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493